DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-11, in the reply filed on 2/24/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the housing 52 as described in the specification, see [0041] for housing 52.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other side of the upper side and the lower side" in line 7 and “the electromagnet side” in lines 8-9.  There is insufficient antecedent basis for these limitations in the claim. For the purposes of examination, this will be interpreted to mean any other side of the coils and any side of coils with an electromagnet. To correct, change the claim to read, “an electromagnet provided on an electromagnet side opposite to the permanent magnet of the upper side and lower side of the plurality of coils”.
Claim 9 recites the limitations Claim 1 recites the limitation "the other side of the upper side and the lower side" in line 11 and “the electromagnet side” in lines 12-13.  There is insufficient antecedent basis for these limitations in the claim. For the purposes of examination, this will be interpreted to mean any other side of the coils and any side of coils with an electromagnet. To correct, change the claim to read, “an electromagnet provided on an electromagnet side opposite to the permanent magnet of the upper side and lower side of the plurality of coils”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai (US 2019/0214930) modified by Suzuki (JP H054717A, see English translation of JP H054717 provided), Komanduri (US 5,957,753), and Post (US 2005/0204948).
A stage driving apparatus for driving a stage, (Mukai [0008] teaches a device that drives a slider (stage) via a linear motor) the apparatus comprising: a linear motor including a stator having a plurality of coils arrayed along a driving direction of the stage, (Mukai [0036] teaches a linear motor unit 23 with a stator 231) and a mover provided with the stage; (Mukai [0036] teaches a linear motor mover 32 attached to the slider (stage) 3) and a controller configured to control the linear motor, (Mukai [0047] teaches a motor controller controls the linear motor) and the controller controls driving of the stage in the driving direction by controlling energization to the plurality of coils and the electromagnet (Mukai [0047] teaches a controller controls the propulsion of the mover by controlling the current supplied to the electromagnets coils.)
Mukai does not meet the claimed, while floating the mover relative to the stator.
Analogous in the field of levitating linear motor stages, Suzuki meets the claimed, while floating the mover relative to the stator (Suzuki [0013] teaches a magnetic levitation apparatus that can levitate a stage relative to a stator.)
It would have been obvious to a person of ordinary skill in the art to combine the linear motor apparatus of Mukai with the levitating stage apparatus of Suzuki in order to provide levitation and movement that is non-contact and generates no dust, see Suzuki [0003].
Mukai does not meet the claimed, wherein the mover includes a permanent magnet provided on one of an upper side and a lower side of the plurality of coils, and an electromagnet provided on the other of the upper side and the lower side of the plurality of coils, the stator includes a yoke member provided to cover the electromagnet side of the plurality of coils.
	Mukai teaches a linear motor and Korenaga teaches a suspending stage with a linear motor. Analogous in the field of magnetic levitation, Post meets the claimed, wherein the mover includes a permanent magnet provided on one of an upper side and a lower side of the plurality of coils, of the plurality of coils, the stator includes a yoke member provided to cover the electromagnet side of the plurality of coils (Post [0043]-[0045] teaches a Halbach permanent magnet array on either side of an Inductrack which acts as both a stator for the linear motor with a plurality of coils and a passive member (yoke) in the levitation system, see [0020] and [0023]).
	It would have been obvious to a person of ordinary skill in the art before the filing date to combine the linear motor of Mukai with the levitation system of Post in order to levitate the mover around the stator and provide stabilizing vertical forces, see Post [0043].
	Post teaches two sets of Halbach arrays rather than a permanent magnet and an electromagnet and does not explicitly meet the claimed, and an electromagnet provided on the other of the upper side and the lower side.
	Analogous in the field of magnetic levitation, Komanduri does not explicitly meet the claimed, and an electromagnet provided on the other of the upper side and the lower side, however, Komanduri col. 4 lines 16-19 teach that permanent magnets in levitation apparatuses can be replaced with electromagnets in order to control the desired magnetic field. 
	It would have been obvious to a person of ordinary skill in the art to combine the permanent magnet configuration of Post with the electromagnets of Komanduri in order to control the magnetic field, see Komanduri col. 4 lines 16-19. 
	Regarding claim 2, modified Mukai meets the claimed, the apparatus according to claim 1, wherein the mover includes a plurality of the electromagnets, (Post [0043]-[0045] teaches a plurality of magnets are needed and Komanduri col. 4 lines 16-19 teach that electromagnets can be used instead of permanent magnets) and the controller controls an orientation of the stage by controlling energization to the plurality of electromagnets (Mukai [0047] teaches that the controller controls the propulsion (orientation) of the mover by controlling the current to the electromagnets.)
Regarding claim 3, Modified Mukai does not meet the claimed, The apparatus according to claim 2, further comprising an encoder including a scale provided on the stator and a head provided on the mover, wherein the head is provided between the plurality of electromagnets.
Analogous in the field of levitating linear motor stages, Suzuki meets the claimed, The apparatus according to claim 2, further comprising an encoder including a scale provided on the stator and a head provided on the mover, (Suzuki [0013] teaches a sensor head on the linear motor coil (stator) and [0014] and [0018] teaches a sensor target on the mover)wherein the head is provided between the plurality of electromagnets (Suzuki [0030] describes the electromagnet on the upper and lower parts of the stator and the sensor target on the mover.) 
Regarding claim 7, modified Mukai does not meet the claimed, The apparatus according to claim 1, wherein the yoke member is formed from a metal material.
Analogous in the field of levitating linear motor stages, Suzuki meets the claimed, The apparatus according to claim 1, wherein the yoke member is formed from a metal material. (Suzuki [0018] teaches a magnetic yoke, magnetic materials are metals.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the yoke of modified Mukai with the metal yoke of Suzuki in order to levitate in combination with the levitation permanent magnets, see Suzuki [0019].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over modified Mukai as applied to claim 1 above, and further in view of Hiyama (US 2009/0002659).
Regarding claim 8, modified Mukai does not meet the claimed, The apparatus according to claim 1, wherein the electromagnet includes a search coil configured to detect a magnetic flux amount, and the controller controls energization to the electromagnet based on a detection result obtained by the search coil.
Analogous in the field of linear motor controlled stages, Hiyama meets the claimed, The apparatus according to claim 1, wherein the electromagnet includes a search coil configured to detect a magnetic flux amount, and the controller controls energization to the electromagnet based on a detection result obtained by the search coil (Hiyama [0025] describes an electromagnet with a search coil that measures flux then a controller can control the electromagnets based on that flux. Another embodiment of Hiyama as described in [0028] teaches that the current value of the linear motor is detected and then subsequently the flux is calculated.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the stage driving apparatus of modified Mukai with current detection of Hiyama in order to measure the flux, see Hiyama [0028]. It would have been further obvious to detect and control the current/flux via a search coil in order to control the fine movement of the stage, see Hiyama [0025]. 
Allowable Subject Matter
Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 10-11 are objected to as being dependent upon a rejected base claim, claim 9, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, the claim recites a lithography apparatus which forms a pattern on a substrate. The claim further recites a particular combination of electromagnets, permanent magnets, and a yoke that is not taught in any prior art of record. In particular, A lithography apparatus for forming a pattern on a substrate, the apparatus comprising: a stage configured to hold the substrate; a permanent magnet provided on one of an upper side and a lower side of the plurality of coils, and an electromagnet provided on the other of the upper side and the lower side of the plurality of coils, the stator includes a yoke member provided to cover the electromagnet side of the plurality of coils, is not taught by any lithography reference of record. The particular claimed magnet configuration requires that both the permanent magnet and electromagnets are attached to the mover on either a top or bottom side of the stator. The claim further requires that a yoke is between the stator and the electromagnets. This requires that the mover either partially or totally surrounds the bottom of the stator. Additionally, this requires the particular configuration of a permanent magnet on one side of a yoke and an electromagnet on the other. This combination was found to be unique over other lithography references. 
Mukai meets the claimed, and a stage driving apparatus configured to drive the stage, (Mukai [0008] teaches a device that drives a slider (stage) via a linear motor) wherein the stage driving apparatus includes: a linear motor including a stator) having a plurality of coils arrayed along a driving direction of the stage, (Mukai [0036] teaches a linear motor unit 23 with a stator 231and a mover provided with the stage; (Mukai [0036] teaches a linear motor mover 32 attached to the slider (stage) 3)  and a controller configured to control the linear motor, and the controller controls driving of the stage in the driving direction by controlling energization to the plurality of coils and the electromagnet (Mukai [0047] teaches a controller controls the propulsion of the mover by controlling the current supplied to the electromagnets coils.)
Mukai does not meet the claimed, while floating the mover relative to the stator.
Analogous in the field of levitating linear motor stages, Suzuki meets the claimed, while floating the mover relative to the stator (Suzuki [0011] teaches a magnetic levitation apparatus that can levitate a stage relative to a stator.)
It would have been obvious to a person of ordinary skill in the art to combine the linear motor apparatus of Mukai with the levitating stage apparatus of Suzuki in order to provide levitation and movement that is non-contact and generates no dust, see Suzuki [0003].
Mukai teaches a linear motor but does not teach a levitating stage. Mukai [0047] teaches permanent magnets arranged on one side of the stator on the mover, but Mukai does not teach that electromagnets are disposed on the other side of the stator. Mukai also does not have a mover or stage in such a configuration that both the electromagnets and permanent magnets are on the mover, but still surround the stator on two sides. Mukai is also different than the claimed in that Mukai teaches a yoke on the back of the permanent magnets, not a yoke between the permanent magnets and the electromagnets. Suzuki teaches levitation and a linear motor, but the configuration of the magnets in Suzuki is also different than the claimed. Notably, Suzuki does not teach permanent magnets or electromagnets on either side of a stator at all. Neither Mukai nor Suzuki teach, a lithography apparatus for forming a pattern on a substrate, the apparatus comprising: a stage configured to hold the substrate; a permanent magnet provided on one of an upper side and a lower side of the plurality of coils, and an electromagnet provided on the other of the upper side and the lower side of the plurality of coils, the stator includes a yoke member provided to cover the electromagnet side of the plurality of coils.
Shibazaki (US 2007/0127006) teaches a linear motor apparatus that can be used in a lithography process for transporting a substrate and stage, see [0030]. Shibazaki meets the claimed, a lithography apparatus for forming a pattern on a substrate, the apparatus comprising: a stage configured to hold the substrate (Shibazaki [0030] teaches a lithography apparatus and [0069]-[0070] teach a wafer stage that holds a substrate or wafer). Shibazaki however does not teach the claimed magnet configuration of a permanent magnet provided on one of an upper side and a lower side of the plurality of coils, and an electromagnet provided on the other of the upper side and the lower side of the plurality of coils, the stator includes a yoke member provided to cover the electromagnet side of the plurality of coils.
Although the cited reference Post does teach the claimed configuration of electromagnets and permanent magnets, see claim 1 above, Post teaches the levitation magnet configuration in reference to a maglev transportation system, particularly for use in maglev trains, see [0004]. Post does not suggest or provide motivation for combining the configuration of magnets with a lithography apparatus. 
No reference, alone or in combination, provides teaching or motivation to combine a permanent magnet provided on one of an upper side and a lower side of the plurality of coils, and an electromagnet provided on the other of the upper side and the lower side of the plurality of coils, the stator includes a yoke member provided to cover the electromagnet side of the plurality of coils with a lithography apparatus for forming a pattern on a substrate 
Claims 4-6 are objected to as being dependent upon a rejected base claim, claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the claim recites an adjustment mechanism with additional coils and magnets on the sides of the stator. None of the cited references teach the limitations of claim 4 including, The apparatus according to claim 1, further comprising an adjustment mechanism configured to adjust a relative position between the stator and the mover in a lateral direction perpendicular to the driving direction, wherein the adjustment mechanism includes a second coil provided on a side surface of the stator in the lateral direction and a second permanent magnet provided on the mover, and adjusts the relative position by controlling energization to the second coil.
Mukai teaches a linear motor but does not disclose any type of lateral control mechanism and thus does not teach any limitations of claim 4. Likewise, Suzuki does not disclose any lateral control mechanism, any additional coils, or any additional magnets. Post [0035] discloses a lateral control mechanism but there is no additional coil and it is not on the sides of a stator. None of the other cited references disclose adjustment mechanisms with additional coils or magnets.  Likewise, claims 5 and 6 which depend from claim 4 are allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744